Name: Commission Regulation (EU) 2015/1933 of 27 October 2015 amending Regulation (EC) No 1881/2006 as regards maximum levels for polycyclic aromatic hydrocarbons in cocoa fibre, banana chips, food supplements, dried herbs and dried spices (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  health;  marketing
 Date Published: nan

 28.10.2015 EN Official Journal of the European Union L 282/11 COMMISSION REGULATION (EU) 2015/1933 of 27 October 2015 amending Regulation (EC) No 1881/2006 as regards maximum levels for polycyclic aromatic hydrocarbons in cocoa fibre, banana chips, food supplements, dried herbs and dried spices (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets maximum levels for certain contaminants in foodstuffs. (2) According to that Regulation, maximum levels for polycyclic aromatic hydrocarbons (PAHs) must be safe and as low as reasonably achievable based upon good manufacturing, drying and agricultural/fishery practices. (3) Cocoa fibre is a specific cocoa product produced from the shell of the cocoa bean and contains higher levels of PAHs than the cocoa products produced from the cocoa nibs. The cocoa fibre and derived products are intermediate products in the food chain and are used as an ingredient in the preparation of low calorie, high fibre foods. It is appropriate to establish specific levels of PAHs for cocoa fibre and derived products. Given that these products have a low fat content, it is appropriate to establish the maximum levels on a wet weight basis. (4) Banana chips are used in breakfast cereals and confectionery as well as eaten as snacks. High levels of PAHs have been recently found in banana chips. Those findings are related to the frying of banana chips in coconut oil. Therefore it is appropriate to establish maximum levels of PAHs for banana chips. As a first step, due to a lack of sufficient occurrence data, these maximum levels correspond to the maximum levels of coconut oil intended for direct human consumption or use as an ingredient in food. The maximum levels should be reviewed within 2 years taking into account the available occurrence data. (5) High levels of PAHs have been found in certain food supplements which contain or are derived from botanical ingredients. The presence of high levels in these food supplements have been linked to the bad drying practices applied to these botanical ingredients. These high levels are avoidable by applying good practices. It is therefore appropriate to establish maximum levels for PAHs in these products which are achievable by applying good drying practices and which ensure a high level of human health protection. (6) Also food supplements containing or derived from propolis, royal jelly and spirulina have been found to contain in certain cases high levels of PAHs which have been linked to the application of bad practices. As lower levels can be achieved by applying good practices, it is appropriate to establish maximum levels for PAHs in these products. (7) High levels of PAHs have also been found in dried herbs and dried spices which are also related to the application of bad drying practices. Therefore it is appropriate to set maximum levels for PAHs in dried herbs and dried spices. Traditional smoking and processing methods applied to smoked paprika and cardamom result in high levels of PAHs. Given that the consumption of these spices is low and to enable these smoked products to remain on the market, it is appropriate to exempt these spices from the maximum levels. (8) A reasonable period should be provided to allow the Member States and food business operators to adapt to the new requirements set out in this Regulation. (9) Regulation (EC) No 1881/2006 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1881/2006 is amended in accordance with the Annex to this Regulation. Article 2 Foodstuffs, listed in the Annex to this Regulation with the exception of those mentioned in point 6.1.11, lawfully placed on the market prior to 1 April 2016 may remain on the market after that date until their date of minimum durability or use-by-date. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2016 with the exception of the foodstuffs mentioned in point 6.1.11 for which the maximum level is of application from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). ANNEX Section 6: Polycyclic aromatic hydrocarbons of the Annex to Regulation (EC) No 1881/2006 is amended as follows: (1) point 6.1.2 is replaced by the following: 6.1.2 Cocoa beans and derived products with the exception of the products referred to in point 6.1.11 5,0 Ã ¼g/kg fat as from 1.4.2013 35,0 Ã ¼g/kg fat as from 1.4.2013 until 31.3.2015 30,0 Ã ¼g/kg fat as from 1.4.2015 (2) the following points 6.1.11, 6.1.12, 6.1.13, 6.1.14 and 6.1.15 are added: 6.1.11 Cocoa fibre and products derived from cocoa fibre, intended for use as an ingredient in food 3,0 15,0 6.1.12 Banana chips 2,0 20,0 6.1.13 Food supplements containing botanicals and their preparations (39) (1) (2) Food supplements containing propolis, royal jelly, spirulina or their preparations (39) 10,0 50,0 6.1.14 Dried herbs 10,0 50,0 6.1.15 Dried spices with the exception of cardamon and smoked Capsicum spp. 10,0 50,0 (1) Botanical preparations are preparations obtained from botanicals (e.g. whole, plant parts, fragmented or cut plants) by various processes (e.g. pressing, squeezing, extraction, fractionation, distillation, concentration, drying up and fermentation). This definition includes comminuted or powdered plants, plant parts, algae, fungi, lichen, tinctures, extracts, essential oils (other than the vegetable oils referred to in point 6.1.1), expressed juices and processed exudates. (2) The maximum level does not apply to food supplements containing vegetable oils. Vegetable oils used as an ingredient in food supplements should comply with the maximum level established in point 6.1.1.